—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated August 31, 1993, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff Michael Weber failed to establish that he had sustained a serious injury within the meaning of Insurance Law § 5102 (d). The only medical evidence submitted by the plaintiffs was an affidavit of Michael Weber’s treating physician which was conclusory in nature, did not specify any quantifiable limitation of Weber’s abilities, was based merely upon Weber’s subjective complaints of pain, and was clearly tailored to meet the statutory requirements (see, Gaddy v Eyler, 79 NY2d 955, 956-957; Lopez v Senatore, 65 NY2d 1017, 1019; Stallone v County of Suffolk, 209 AD2d 403; DuMont v Sandhir, 201 AD2d 450; McHaffie v Antieri, 190 AD2d 780). Thus, the affidavit was insufficient to defeat the defendant’s motion for summary judgment dismissing the complaint. Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.